OFFICE OF THE A’ITORNEY GENERAL          OF TEXAS
                         AUSTIN




Dear Sirr




                                        epeciilaally
                                                  ax-
                                     c4areiowmJd,~p-'
                              oostrolled b~%br~'
                             Qeirer,     trll4tu fhm,
                             u&b or •*46*14~i0Q,
                           6raiga. liirbieb soM4,
                            0f    sly    4zaQ   4Te   mul,
                                                                             Q19.
                                                                                    .
Hono~bl8 Ceo II.Sheppard,pago 8


                of any kind, exaept those exempted, are
                eold le a store and lo taxable as suah,
                and this even though lt may olsa be a
                amtribntiag point.*
        hs beer dlstrlbutlrqsta~eudo not aaaa wltb@ tb
oxeuptlonamet out ln Seotion 5 of tho *at. wo mast moeuul.ly
atmalobe that they sre 8abj88tto the payment of tha.tar.
          He have cxamlned alosolf the brief submlttodby the
Attorney ror the-Beer Co-y     conoemod hue, but WD are anable
to agree with either his raasanlng or-hlo result. Ee basoatho
aontentlonthat these beer dfstrlbutiw stoma uo not subbjeat
to the4 ch4l.eatoretax on tmo gxxnuub..

          Piret, he statoa that beaaasothe BQqr Aat, &tie&
669 or the Penti Code, aots tapa tax sahadalsfor beordia-
tribattlng plsaos, that these otaras ue thorofws not oabjwet
tu paymat of the ah4l.n-0tora tax.

         Thlo Departnrenthas pruious&y ruled in .opl&?u x0.
O-999, aUmm~od to Honor4blo J. C, ‘Patteram,    %ount~ httaraey
0r xh0x county, that tb tax 80t4p   s.nth0 ~iq~or-Obnfrol  mt
is s llaonsa tee and not sn aaaupatian tax. T&U opmon ral.%od
0ntho oases dr Br4dley ta* Texas JAQuor Co&r01 Basrd, ~I008. W.
(M) soo, ad city or Ftq worth T6. 00lf Refi3dg CW*          la5
Tex. 5X3.@ 5. W. (2d) 610. For additional aathorlty ass m
Liqaor Cantrol'Smrd vs? Blaahar, ll6 8. W. (ed) lOSO,.Toar Lipuamr
Ooatral Board~rfl.Wsrftield,lJ0 8; II.(Zd) 646, lindTexas Llquar
Gantrol Bo4rd vs. JonerrLZS ST W. (ZQ) tS9.
                On   the     other hsnd. the tax sot ant 3.ntho‘Tourr Cl&a
Store     Aat  ia     an     oceupationwtu  and not 4 llaotim lb.
Supreme     Comt           of Texas 60 held in t& muse of Hurt ~8.
maQra:
                      *It is m,rpstlaesdlffiault      ti’deterainq
                whether a gi~%n 8tatuto mkmld b& alassoda
                a rOg4.l4t4ry.m0kO4r0 or u     atarneasum.
                The prlnalpleof dlstlnotlongeneml1.t rea-
                ogniaod ia that when, trea a aanlrlder&tlon
                0r ths statute as a wlaslo,tho prlWsry par-
                poao of the isee pmldod therein is #a
                rolaimg of,rwenue,'then saah fobs sre ia'
                faot oaaupst~on taxes, and this ri#gaTfioss
mnorsble Gee. B. Sheppard, Page 8


         of the nanw by which they era designated.
         On the other hand, If its prImmy purpou
         appears to be that of regulation,then the
         foes leafed ore lioeneareoo and not torso
         . . . . ."
              wApply~g   thie pTb3iple t0 tb aOt in
         &e&on,     no oxparlenoeno dlffloult~in
         reaahlng the oonclu8lon that the 804allod
         Ucenee feea levied thereby ore prinrllp
         ocoupotlou tares . . . . . w
          A license fee and on ocoupatlontax                      nr   both bo
~eried agdnst the sane'baelness.
                          Where the rw la hp040a
         for t~e*pk~o~e.of regulation and tho
         statutoiequlres  compl&ane~4th sorta%
         aondltiono in addition to tho poygont of
         the proaarlbod sum, noa4 aam 1s a llooaoo
         proper, imposed by rlrtaa of tho Hlioe
         pouori but w4oro it is onoted ,mlelr for
         zwonao purposes and Its paymnt give8 tba
         right to oarrydatho bulmsa withoat w
         furWmroondltlon4,lt la a tax . . . Y .+
         A tax does not Imply a lioense. Sien lo
         a0 noaesoarp aonnoutIonwhatoverbetwun
         thm. A bwlness any be llaensodaad yet
         not taxed, or it may bo taxed and yet mot
         llconood. bndrc3tari~tbrkurroPbaig
         neosssirllya &vmse that provision$8
         frequently made by law for thetsration of
         a business that 1s aarrled on under a lloonoo
          e x lstllr g    lndep endo nt   of   th e    ta x   . . . . . . l
          19 Bul. Caee Law 499480.
          The Beaumont Court of Clvll Appealo in the 0~6 or
Clty~or Bsawnt           ~8. swt~ Loanorrlae,             Xna.,   2518. k. (tid)
8EQ, 'inaonstrulnga p;Unlalpelordinance rMoh regulated auatfon
salesrLthlathe alty of Beoumfmt, stat&d as follml
               fl        . The right to assom~sn
                     ;ai and the rl.ghtto rewta
          of3atapatioh                              a
          business bynqa%rIngtjae psymeator II.
          llaense reo liwoked two entirely dlffuw&t
          gfmenslluurtdpowers. .That                  mnlelpal aorp-
         orations  hats tho power to                  re@r0 tho pay-
         ~m4nt 0r both 4n ~aaapation                  t4x and a liou4e
*orable   Gee. Ii.Shapard, Pago 4


          tee by one In the same business was ilireot-
          ly hold by tha oourt In Xydlas Amusement Co.
          v. City of Houston, supra, upoa an arvnt
          40 coaolusIrotbt it 14 a4ao44firy   only to
          cite tbstaa4e.a
                                                        of
          This ease was later ravarsed by the CoxaaIsslcm
&qmal~, homer, on the ~OUZI~that th4 mualclpsl Ordl~aO4
~48 rage.
          Ths exsot question lmolrsd here ootCrox%tedthe
mprsas Court of Florida in the 0448 of Dualop Tlro & Robber
Co., ot al v. Leo, State Conptroll4r,191 So. 531. fa cwn-
stralag the ylorlda chain Stan Tsx dot (Chspter16848), tho
court eald as follous:
               Yho alrauft court properly held t&t
          ths busfnoss of appollsatas the owaor aud
          operator of retail tire stores wss subjoot
          to the spsoI4lliaeass tsxos Imposed by
          ehsptsr'16fM0,aotdthstandiag it was al-
          roadp llaeneod and payIag taxes under ahap-
          tar 124lZ, Aet8 1!%39 Iaws of Florida, opo-
          olkllg 4pplylag'torim ald tsas doslsrs,*
          Sea also Llggstt Drag 00. f. Lo8 (Fla.) 191
So. 936.~

          Seaond, the attaney for the Beer Conqae~ aoatonds
that the r0ii0wing seotioa from ths Beer Aat 4xolaaos th4 lm-
positionof the Chain Store Tsx upon these beer distributora:
               TJnless 0thuv140 harofn 8peciri0my
          provided by the toras or this aot, the mum-
          faoture, sale, dlstributloasad possssslcm
          0r best, as herein d4fti04, shall bs (pjr4rti44
          exoluslrelyby ths prevXslon8of this ArtIalo.a
           GertfkIn.Ly,
                     net       la the ahsIn Stars Tsx Aat or t'ho
S8U Ad exp1W18ly 8XonWp   -to  lr 4 lstr lb r stor48
                                               r ting frm the
Chain  Store Tax. Ii suoh stores are to bs sxeapt,   saah oxemp-
tloa oould be fouad only bg fBlpllostioa.A aloss aaslysI8 Of
this  se&Ion, howovor, Indloatosthst the psrtlaular'aatin
qaostloa shall mera oxaluslrelyoaly "the ~~~aufaett~o,      sala
dlstrJbutfoasad ~4444sfon     of bs4rW. tkrt4IaLy~ &@*:1* aothiog
iat 8 laixigwg4   o4xaludotho right ofthek&l4tair*          to t4x
Bjnorabls Ceo. H. SheppmU, Page 5


these beer-distrlbutting plaoee as they did In the Chain Sttxe
ihr AOLat. Tha AttOrOby cited no.autharltlcs,and the qlter
1s wubla to iin& any to bear out his oontentionthat the
section which he oltee would exolirdethe Legislaturefrom m
taxin& thsn.
         YOU are, thorefaro, advfsed that beer-distributing
&ores are not exempt from payment of the Texae Chain Store
Tex.

                                       Youra very truly
                                  ATTOBBEY ~UESSAL OP T&TAB




Ii&B     APPROVEDSEP 9, 1939